Abatement Order filed December 20, 2011




                                            In The


                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00677-CR
                                      ____________

                            OGOCHUKWUJ OKWO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee


                 On Appeal from the County Criminal Court at Law No. 5
                                  Harris County, Texas
                            Trial Court Cause No. 1636879-A

                                ABATEMENT ORDER

       Appellant is represented by retained counsel, Joan O. Nwuli. Ramona St. Julian-Sonnier,
the official court reporter for the County Criminal Court at Law No. 5, informed this court that
appellant had not made arrangements for payment for the reporter’s record. Counsel and the trial
court were notified on November 3, 2011, that no reporter’s record had been received. Appellant
was ordered to file a brief by December 5, 2011, but no response from appellant has been
received.
       Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge of the County
Criminal Court at Law No. 5 shall (1) immediately conduct a hearing, at which appellant,
appellant’s counsel, and state’s counsel shall participate, either in person or by video
teleconference, to determine (a) whether appellant desires to prosecute his appeal; (b) whether
appellant is indigent; (c) if not indigent, whether appellant has abandoned the appeal or whether
appellant has failed to make necessary arrangements for filing the record or a brief; (d) the
reason for the failure to file the record or a brief; (e) if appellant desires to continue the appeal, a
date certain when the record and appellant’s brief will be filed; and (2) prepare a record, in the
form of a reporter’s record, of the hearing. If appellant is indigent, the judge shall take such
measures as may be necessary to assure effective representation of counsel, which may include
the appointment of new counsel. The judge shall see that a record of the hearing is made, shall
make findings of fact and conclusions of law, and shall order the trial clerk to forward a
transcribed record of the hearing, a videotape or compact disc, if any, containing a recording of
the video teleconference, and a supplemental clerk’s record containing the findings and
conclusions. Those records shall be filed with the clerk of this court on or before January 20,
2012.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court.             The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate the
appeal on its own motion. It is the responsibility of any party seeking reinstatement to request a
hearing date from the trial court and to schedule a hearing in compliance with this Court’s order.
If the parties do not request a hearing, the court coordinator of the trial court shall set a hearing
date and notify the parties of such date.


                                            PER CURIAM




                                                   2
                              RULE 38. REQUISITES OF BRIEFS

Tex. R. App. P. 38.8. Failure of Appellant to File Brief.
       (b) Criminal Cases.
               (1) Effect. An appellant=s failure to timely file a brief does not authorize either
dismissal of the appeal or, except as provided in (4), consideration of the appeal without briefs.
               (2) Notice. If the appellant=s brief is not timely filed, the appellate clerk must
notify counsel for the parties and the trial court of that fact. If the appellate court does not
receive a satisfactory response within ten days, the court must order the trial court to
immediately conduct a hearing to determine whether the appellant desires to prosecute his
appeal, whether the appellant is indigent, or, if not indigent, whether retained counsel has
abandoned the appeal, and to make appropriate findings and recommendations.
               (3) Hearing. In accordance with (2), the trial court must conduct any necessary
hearings, make appropriate findings and recommendations, and have a record of the proceedings
prepared, which recordCincluding any order and findingsCmust be sent to the appellate court.
               (4) Appellate Court Action. Based on the trial court=s record, the appellate court
may act appropriately to ensure that the appellant=s rights are protected, including initiating
contempt proceedings against appellant=s counsel. If the trial court has found that the appellant
no longer desires to prosecute the appeal, or that the appellant is not indigent but has not made
the necessary arrangements for filing a brief, the appellate court may consider the appeal without
briefs, as justice may require.




                                                 3